EUBANK, Judge
(dissenting).
I find that I must dissent from the majority opinion. It is my opinion that in reading the various constitutional provisions, legislative enactments and Supreme Court rules relating to a Commissioner that a “court inferior to the superior court” (Art. 6, Sec. 1, Arizona Constitution) has been created and that the superior court has appellate jurisdiction in matters arising therein. (Art. 6, Sec. 16, Arizona Constitution). For this reason, I would deny the relief requested in the Petition for Special Action.
Article 6, Section 1, Arizona Constitution, 1 A.R.S., states the following:
“Section 1. The judicial power shall be vested in an integrated judicial department consisting of a Supreme Court, such intermediate appellate courts as may be provided by law, a superior court, such courts inferior to the superior court as may be provided by law, and justice courts.”
The sections following Section 1 define the jurisdiction, duties, and officers of the integrated court system. Two sections defer such structuring until such time as the legislature in its discretion provides for the structure “by law”. The first is Article 6, Section 9, which reads:
“Section 9. The jurisdiction, powers, duties and composition of any intermediate appellate court shall be as provided by law.”
and the second is Article 6, Section 24, which reads:
“Section 24. Judges of the superior court may appoint court commissioners, masters and referees in their respective counties, who shall have such powers and perform such duties as may be provided by law or by rule of the Supreme Court. Court commissioners, masters and referees shall receive such compensation as may be provided by law.”
In both situations the legislature has acted: Regarding Section 9, Article 6, they enacted A.R.S. § 12-120 through § 12-120.32 which brought our present court of appeal into existence and provided for their jurisdiction, duties and officers; regarding Sec*592tion 24, Article 6, they enacted Chapter 116, Laws of 1961, which reads as follows:

“An Act


Relating to Courts and Civil Proceedings; Providing for Appointment of Court Commissioners in Certain Counties; Prescribing Limitations; and Amending Title 12, Chapter 2, Article 2, Arizona Revised StaHites, by Adding Section 12-213.

Be it enacted by the Legislature of the State of Arizona:
Section 1. Title 12, chapter 2, article 2, Arizona Revised Statutes, is amended by adding section 12-213, to read:
12-213. Commissioners in Certain Counties; Appointment; Powers and Duties; Salary
A. In counties having three or more superior court judges, the presiding judge may appoint court commissioners to serve at his pleasure who shall have such powers and duties as shall be provided by rule of the supreme court, save and except such commissioners are expressly prohibited, except in default hearings, from making any ex parte orders which would deprive any person or persons from custody of their child or children, or change of counsel of attorneys, or deprive any person of their liberty, or deprive any person or entity from their property or the use thereof, or any in-junctive relief.
B. Commissioners appointed under subsection A of this section shall receive an annual salary not to exceed twelve thousand five hundred dollars as shall be fixed by the presiding judge, which shall be a county charge. No one shall be appointed commissioner who is not a duly licensed member of the state bar of Arizona and has engaged in active general practice of the law for a period of not less than three years next preceding his appointment.”
The foregoing statute provides for the appointment of commissioners, delegates to the Supreme Court the responsibility of setting the powers and duties of the office by court rule, as authorized expressly by Article 6, Section 24, limits its jurisdiction in certain respects, and provides for salaries, and qualifications for commissioners.
In 1961 the Supreme Court promulgated Rule 46, Rules of the Supreme Court, 17 A.R.S., which in extensive detail outlines the judicial powers and duties of the commissioners. A comparison of Rule 46 and A.R.S. § 12-213, the powers and duties of the commissioner, with Title 22, A.R.S., the powers and duties of the justice of the-peace, confirms that the court commissioner has been given all the attributes of a judicial officer of a court of very limited jurisdiction. See 20 Am.Jur.2d, Courts, §§ 1, 16.
Our Supreme Court has defined a “court”' as a tribunal established for the public administration of justice, and has held that the Industrial Commission is not a “court” primarily on the basis of the separation of powers. Alabam’s Freight Co. v. Hunt, 29 Ariz. 419, 242 P. 658 (1926). No such limitations can be made with the court commissioner. His office was established under Article 6 of the Arizona Constitution as a part of the judicial branch of government (Article III, Arizona Constitution) ; consequently, the commissioner does not suffer the impediments in this regard as “quasi-judicial” agencies of the executive branch, of government have in the past. 20 Am.Jur. 2d, Courts, § 2.
It goes without saying that the intent of the people as expressed in their constitution governs. My reading of Article 6, Section 24 (Commissioner), supra, and Article 6, Section 9 (Court of Appeals), supra, reveals the clear intention to leave-to the legislature, in the latter instance, and the legislature and Supreme Court, in the former instance, the determination of the where, when, how and what of their structures. Here the legislature and Supreme Court acted, the result of which, in my opinion, has been the creation of the court of appeal and the “court” of the court commissioner. The latter therefore constitutes. *593an “inferior court” to the superior court and its proceedings are reviewable by special action in the superior court, in cases where a special action is otherwise applicable.